The opinion of the court was delivered by
Williams, Ch. J.
It becomes necessary again to reiterate the principle of law, so often recognized and decided, that a sale of personal property, not attended and accompanied with a visible, substantial change of possession, is void and inoperative against the creditors of the vendor. The debtor, Reuben Rockwood, lived on the farm of Samuel H. Holly, raised the cattle, to recover for the taking of which this action was brought, and received swine, in exchange for other property, which had also been kept on the farm. All the property in controversy had been there kept, in the custody, care and control of Reuben Rockwood, until it was attached on the-12th day of July, 1839, by the defendants. On the ninth of the same July, the sale was made to the plaintiff, under which he claims this property. But inasmuch as the possession still continued in Reuben Rockwood, the debtor und vendor, the sale was inoperative as to the creditors of the latter.
The attempt to bring this case within the principle, established in the case of Barney v. Brown, 2 Vt. R. 374, cannot succeed, as Holly had not, at the time of the sale, nor when the attachment was made, actual possesion, either of the farm or the property attached, and did not put any other tenant than Reuben Rockwood on to the farm until the 29th of July, after both the sale and attachment, until which time, Reuben Rockwood lived on the farm, and there kept the cattle and swine.
The judgment of the county court is reversed.